

116 HRES 526 IH: Improving Transparency for the American People Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 526IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Kilmer (for himself, Mr. Graves of Georgia, Ms. DelBene, Mr. Rodney Davis of Illinois, Mrs. Brooks of Indiana, Ms. Scanlon, Mr. Cleaver, Mr. Woodall, Mr. Pocan, Ms. Lofgren, Mr. Timmons, and Mr. Newhouse) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committees on House Administration, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAmending the Rules of the House of Representatives to implement the first set of recommendations adopted by the Select Committee on the Modernization of Congress. 
1.Short titleThis resolution may be cited as the Improving Transparency for the American People Act of 2019.  2.Adoption of standardized format for legislative documentsThe Clerk is authorized and directed to provide periodic updates to the Committee on House Administration and the Committee on Rules regarding the implementation of the U.S. Legislative Markup and a plan for its completion including a timeline. 
3.Legislation comparison projectThe Clerk shall report to the Committee on House Administration and the Committee on Appropriations an assessment of the funding and other resources needed to expedite and complete the legislation comparison project, including the training of staff.  4.Assignment of unique identifiers for reports filed by registered lobbyists (a)Assignment of identifiersThe Clerk, in consultation with the Secretary of the Senate, shall establish and implement a process under which the Clerk shall assign a unique identification number with respect to each person who files a registration statement or other report required to be filed with the Clerk under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), and shall ensure that such unique identification number will be used for all purposes under such Act (including the public availability of such statements and reports) with respect to each statement or report filed by that person with the Clerk under such Act. 
(b)DeadlineThe Clerk shall establish and implement the process required under subsection (a) not later than 180 days after the date of the adoption of this resolution. 5.Database of information on expiration of authorizations of programs (a)Duties of the ClerkClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The Clerk shall— (1)establish and maintain on its public website an up-to-date database of the expiration dates of all Federal programs and the committee of subject matter jurisdiction over each such program; 
(2)provide that such database is searchable, sortable, and downloadable; and (3)post all such information within 30 days after receipt of such information.. 
(b)Duties of CommitteesRule X of the Rules of the House of Representatives is amended by adding at the end the following new clause:    Duty to provide certain information to the Clerk12. (a)Except as provided by paragraph (b), each standing committee shall provide to the Clerk on an ongoing basis an up-to-date list of the expiration dates of all programs within its subject matter jurisdiction so the Clerk can post the information required by clause 2(l) of rule II.  
(b)The requirements described in paragraph (a) do not apply to the following committees: the Committee on Appropriations, the Committee on Ethics, and the Committee on Rules, and the Permanent Select Committee on Intelligence.. (c)Effective dateThe committees referred to in the amendment made by subsection (b) to clause 12(a) of rule X of the Rules of the House of Representatives shall provide to the Clerk the information so required not later than 90 days after the date of adoption of this subsection. 
6.Database of votes taken in committees 
(a)Duties of the ClerkClause 2 of rule II of the Rules of the House of Representatives (as amended by section 5) is further amended by adding at the end the following new paragraph:  (m)The Clerk shall— 
(1)establish and maintain on its public website a separate database for the 116th and each subsequent Congress of all recorded votes in committees except for the Committee on Ethics or for any votes taken in executive session, and ensure that the database is up-to-date, sortable, and downloadable on a committee-by-committee basis; and (2)incorporate information on such votes on the database with respect to a committee immediately upon receipt of the relevant information from the committee under clause 13 of rule X. . 
(b)Duties of CommitteesRule X of the Rules of the House of Representatives (as amended by section 5) is further amended by adding at the end the following new clause:    Duty to provide certain information to the Clerk13. (a)Each standing and select committee shall provide to the Clerk the information respecting recorded votes in that committee so the Clerk can post on a timely basis on its website the information required by clause 2(l) of rule II. For any recorded vote, such information shall be transmitted to the Clerk not later than the 72 hours after the vote is recorded. 
(b)In providing information to the Clerk under paragraph (a), the committee shall include a brief description of the matter on which the recorded vote was taken, including the name of each member of the committee voting on that matter and whether the vote was in the affirmative or the negative and the total tally of the votes. (c)The requirements described in this clause do not apply to the Committee on Ethics or to any vote taken in executive session.. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply to votes taken 72 or more hours after the Clerk notifies all committees that the database established under clause 2 of rule II of the Rules of the House of Representatives has been established. 